Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 3/2/2021.

Claim Rejections - 35 USC § 112 (New Matter) - Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 and 10-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  Claims 1-3, 5-8 and 10-20 depend directly or indirectly from claim 1.

New claim 1 states "An isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the 
Applicant has not shown where support is in the originally filed disclosure.  The closest support appears to be found in [0052], [0053] and [0054] in the instant PG Publication.
At this location the specification states "[0052] Third Configuration An isolated antibody having 
[0053] (a) a heavy chain encoded by a nucleotide sequence produced following recombination in a transgenic non-human vertebrate cell of an unrearranged human immunoglobulin V gene segment with a human D and human J segment, optionally with affinity maturation in said cell, wherein one of the gene segments is derived from the genome of an individual from a first human ethnic population; and the other two gene segments are derived from the genome of an individual from a second, different, human ethnic population, and wherein the antibody comprises heavy chain constant regions of said non-human vertebrate (eg, rodent, mouse or rat heavy chain constant regions); and/or 
[0054] (b) a light chain encoded by a nucleotide sequence produced following recombination in a transgenic non-human vertebrate cell of an unrearranged human immunoglobulin V gene segment with a human J segment, optionally with affinity maturation in said cell, wherein one of the gene segments is derived from the genome of an individual from a first human ethnic population (optionally the same as the first population in (a)); and the other gene segment is derived from the genome of an individual from a second, different, human ethnic population (optionally the same as the second population in (a)), and wherein the antibody 
The apparent support is not commensurate in scope with the current claim.  The disclosure is directed broadly towards "an unrearranged human immunoglobulin V gene segment with a human D and human J segment" while the claim is directed narrowly, such as, towards the "(a) the VH gene segment comprises SEQ ID NO: 33; (b) the J gene segment comprises SEQ ID NO: 97; and (c) the constant region is an IGHG4 constant region".

Discussion and Answer to Argument
Applicant has not explained how the claimed combination of a specific VH gene, a specific J gene and a specific constant region gene IGHG4 has been disclosed.
Applicant argues the claimed combination of a specific VH gene, a specific J gene is found in tables 13.22 and 13.44 (Reply, starting on page 5 and Affidavit, starting on page 1).
Table 13 consists of 145 parts, each for a gene.  While it is true that ipsis verbis support is not required for an amendment, it is not true, however, that Applicant can pick and choose from a large list of limitations to assemble a claim to an invention that has not been disclosed as filed.

Applicant argues when Table 18 is combined with Tables 13.22 and 13.44 to provide support for the claimed "the VH gene segment comprises SEQ ID NO: 33; (b) the J gene segment comprises SEQ ID NO: 97" (Reply, starting on page 5).
First, as discussed above, the issue with the 145 parts of Table is that that Applicant can pick and choose from a large list of limitations.  Second, the sequences in Table 18 are not commensurate in scope with the current claim.  Specifically, SEQ ID NO: 33 corresponds to 

Claim Rejections - 35 USC § 101 - Necessitated by Amendment
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8 and 10-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception, the product of nature exception.  Claims 2-3, 5-8 and 10-20 depend directly or indirectly from claim 1.  
The claim 1 limitations directed to the product of nature exception are an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a J gene segment and a D gene segment; wherein (a) the VH gene segment comprises SEQ ID NO: 33; (b) the J gene segment comprises SEQ ID NO: 97; and (c) the constant region is an IGHG4 constant region.  The isolated antibody comprises an amino acid sequence, which is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information.


Discussion and Answer to Argument
Applicant argues the amendment of "an antibody" to "an isolated antibody" makes the antibody not naturally occurring (Reply, starting on page 9).
As noted in the rejection above, similar to isolating an apple from an apple tree does not make the isolated apple not naturally occurring, the claimed isolated antibody comprises an amino acid sequence, which is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information.

Applicant argues placing the isolated antibody into a container makes the combination of the isolated antibody and container not natural (Reply, starting on page 10).
	The mere act of placing an isolated antibody into a container is similar to the act of placing an apple into a container and does not make the combination of the isolated antibody and the container not natural because (as noted in the rejection above) the claimed isolated antibody comprises an amino acid sequence, which is not markedly different from its naturally occurring counterpart because it conveys the same polypeptide information.  Placing the isolated antibody in a container has not transformed the properties of the isolated antibody.


This product by process limitation does not change the structure of the product.

Applicant argues that CDRH3 is different between human and mouse (Reply, starting on page 11).
	The Applicant is arguing a limitation that is not claimed.  Regardless, there is a wide diversity in the short amino acid sequences of human CDRH3 and it is not possible to identify the species origin of specific sequences.  Thus, this argued product by process limitation does not change the structure of the product.

Double Patenting - Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-3, 5-8 and 10-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent Number 9783593.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a J gene segment and a D gene segment; wherein (a) the VH gene segment comprises SEQ ID NO: 33; (b) the J gene segment comprises SEQ ID NO: 97; and (c) the constant region is an IGHG4 constant region and claim 1 in U.S. Patent Number 9783593 is drawn to a mouse whose genome comprises a homozygous immunoglobulin (Ig) heavy (H) chain locus comprising human Ig gene segment JH6*02, one or more human VH gene segments and a plurality of human D gene segments upstream of a constant (C) region comprising an endogenous CH gene segment of an IgH locus of said mouse; wherein said plurality of human D gene segments comprises at least one human D gene segment selected from the group consisting of D3-9 and D3-10, wherein the human gene segments in said H chain locus are operably linked to said constant region, wherein said mouse has been contacted with a target antigen and produces a plurality of antibodies, each antibody comprising an H chain expressed from said IgH locus, wherein in said plurality of antibodies the J region of the majority of antibodies of said mouse having a heavy chain having a CDR3 length of at least 20 amino acids is encoded by JH6*02, and wherein said target antigen is selected from the group consisting of an infectious disease pathogen, a receptor and an enzyme.


Claims 1-3, 5-8 and 10-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent Number 10730930.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence produced by recombination in a transgenic mouse of a human VH gene segment with a J gene segment and a D gene segment; wherein (a) the VH gene segment comprises SEQ ID NO: 33; (b) the J gene segment comprises SEQ ID NO: 97; and (c) the constant region is an IGHG4 constant region and claim 1 in U.S. Patent Number 10730930 is drawn to a method for producing an antibody heavy chain, VH domain or an antibody specific to a target antigen, wherein the heavy chain, VH domain or antibody comprises an HCDR3 that is at least 20 amino acids in length and is derived from the recombination of human JH6*02 with a human VH gene segment and a human D gene segment, the method comprising expressing the heavy chain, VH domain or antibody from a cell, wherein the cell comprises nucleic acid encoding the heavy chain, VH domain or antibody, wherein the heavy chain, VH domain or antibody is of a transgenic non-human vertebrate contacted with the target antigen, the transgenic non-human vertebrate being a mouse, wherein the transgenic non-human vertebrate has a genome comprising an immunoglobulin heavy chain locus comprising unrearranged human gene segment JH6*02, one or more human VH gene segments and a plurality of human D gene segments upstream of a 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10730930.

Claims 1-3, 5-8 and 10-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-18 and 20-27 of copending Application Number 16886394.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated antibody comprising a heavy chain, the heavy chain comprising a variable domain that is specific for an antigen and a constant region, wherein the variable domain is encoded by a variable region nucleotide sequence 
Therefore, the present claims are obvious in view of the claims of the copending Application Number 16886394.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 13).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639